Citation Nr: 9900985	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right carpal tunnel syndrome, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for the service-
connected left carpal tunnel syndrome, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for the service-
connected low back pain, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for the service-
connected right hand arthritis, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for the service-
connected left hand arthritis, currently evaluated as 10 
percent disabling.

6.  Entitlement to service connection for diverticular 
disease.

7.  Entitlement to service connection for a kidney stone.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This case comes to the Board of Veterans Appeals (Board) on 
appeal from an April 1997 rating decision of the RO.





REMAND

In January 1997, the veteran filed this claim.  He noted that 
he had received medical care from two private physicians as 
well as the VA medical centers in Providence and Newington.  
The RO obtained the treatment records from the two private 
physicians, but never attempted to obtain the VA records.  

Regarding the veterans service-connected low back pain, an 
October 1997 VA orthopedic examination report notes that an 
x-ray study of the veterans lumbar spine showed severe 
osteoporosis as well as early degenerative change.  The x-
ray report to which the examiner referred, however, indicated 
that there was unilateral spondylolysis at L5 on the right 
but that the x-ray study was otherwise within normal limits.  
This matter must be clarified.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for diverticular 
disease and kidney stones since service 
and for his service-connected bilateral 
carpal tunnel syndrome, bilateral hand 
arthritis and low back pain since October 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination by an orthopedist to 
determine the current severity of his 
service-connected bilateral carpal tunnel 
syndrome, bilateral hand arthritis and 
low back pain.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected disabilities.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veterans functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, there is weakened movement, 
excess fatigability, or incoordination.  
The examiner should attempt to reconcile 
the October 1997 examination report 
concerning the veterans low back with 
the October 1997 x-ray report.  A 
complete rationale for any opinion 
expressed must be provided.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal, to 
include consideration of the Courts 
holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If the benefits sought on 
appeal are not granted to the veterans 
satisfaction, then he and his 
representative should be issued with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 2 -
